DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-16, 23, 25, 26 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Larson (US PGPub 2016/0136643) teaches techniques for generating, manipulating, and measuring fluidic droplets in mixed phase systems based on establishing transient continuities between otherwise spatially separated phases. In certain methods of the invention, electrodes in contact with the continuous phases allow electrical monitoring of continuity or proximity of separated phases as a means to characterize droplets. In other methods of the invention, fluidic continuity provides a means for generating droplets, injecting or extracting the contents of droplets, and sorting droplets (see abstract). Specifically, Larson teaches a system comprising a substrate that defines microfluidic channels including  a substrate that defines microfluidic channels including a main channel having a main input in fluid communication with a main output, the main channel defining an intersection site along a path of fluid flow from the main input to the main output, a first side channel having a first side input in fluid communication with a first side output, the first side output being in fluid communication with the main channel at the intersection site, a second side channel having a second side input in fluid communication a second side output, the second side output being in fluid communication with the main channel 
However, Larson neither teaches nor fairly suggests a method ( of droplet generation) which includes the steps of straining the fluid bridge within the main channel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797